PER CURIAM.
We find no abuse of discretion with respect to the challenged portions of the final judgment of dissolution which (a) awarded the wife the husband’s interest in the marital home as lump-sum alimony, Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Rosen v. Rosen, 386 So.2d 1268 (Fla. 3d DCA 1980), rev. denied, 392 So.2d 1378 (Fla.1981); Hague v. Hague, 382 So.2d 852 (Fla. 3d DCA 1980), and cases cited and (b) awarded the wife attorney’s fees in the proceedings below, Canakaris v. Canakaris, supra; Dominik v. Dominik, 390 So.2d 81 (Fla. 3d DCA 1980).
Affirmed.